IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. PD-0265-19



                         JEFFERY SCOTT ESTRADA, Appellant
                                       v.
                               THE STATE OF TEXAS

             ON STATE’S PETITION FOR DISCRETIONARY REVIEW
                  FROM THE SEVENTH COURT OF APPEALS
                              LAMB COUNTY

Per curiam.


                                        OPINION


        Appellant was convicted of engaging in organized criminal activity. The court of

appeals reversed the conviction and remanded the case to the trial court for a new trial, upon

deciding that Appellant was improperly charged with the invalid predicate offense of

possession of a controlled substance with intent to deliver. Estrada v. State, 570 S.W.3d 402

(Tex. App. -- Amarillo 2019). The State filed a petition for discretionary review contending

in its first ground for review that the Court of Appeals erred in its determination of an invalid
predicate offense, and contending in its second ground for review that it was error to remand

the case to the trial court for a new trial without conducting a harmless error analysis.

       On September 25, 2019, we decided in Hughitt v. State that possession of a controlled

substance with intent to deliver is not a valid predicate offense for a greater offense of

engaging in organized criminal activity, and upheld the judgment of the court of appeals

vacating the conviction. 583 S.W.3d 623 (2019). Accordingly, we refuse the State's first

ground for review.

       Furthermore, we recently held in Walker v. State that the lack of a valid predicate offense

under the same circumstances as in this case amounted to a substantive defect in the indictment, but

not the lack of an indictment altogether. No. PD-0399-17, __ S.W.3d __ at *19-20 (Tex. Crim.

App. delivered Feb. 26, 2020). Conviction for possession with intent to deliver was still authorized

by the indictment, and reformation is permissible under these circumstances. Id. at *20. We then

held that remand was necessary for the court of appeals to consider whether specified

necessary conditions for reformation are satisfied. Id. at *21.

       The Court of Appeals in the instant case did not have the benefit of our decision in

Walker. Accordingly, we grant the State’s petition for discretionary review on its second

ground, vacate the judgment of the Court of Appeals, and remand this case to the Court of

Appeals for further action in light of the opinion in Walker.


Delivered April 15, 2020
Do Not Publish